         Case 3:20-cr-00506-HZ         Document 10       Filed 12/04/20     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
GEOFFREY A. BARROW
Assistant United States Attorney
Geoffrey.barrow@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


 UNITED STATES OF AMERICA                             3:20-cr-00506-HZ

                v.                                    UNOPPOSED MOTION FOR
                                                      PROTECTIVE ORDER
 HAWAZEN SAMEER MOTHAFAR,

                Defendant.


       The United States of America respectfully moves this Court for an order limiting the

copying and dissemination of certain materials set forth below. Defendant’s counsel does not

object to this motion. In the interest of providing timely discovery to the defendant, the

government respectfully requests that the Court enter the accompanying Protective Order.

       The discovery material in the case includes highly sensitive information, including

personal and financial information, and information regarding the government’s confidential

sources. Due to the large volume of discovery material, the frequency with which the sensitive


Unopposed Motion for Protective Order                                                        Page 1
          Case 3:20-cr-00506-HZ         Document 10          Filed 12/04/20   Page 2 of 3




information appears throughout the documents, and the nature of the violations charged in this

case, redaction of all discovery is not a feasible option.

       As such, the government respectfully requests that the Court order that defendant’s

counsel shall not provide copies of the discovery material produced by the government to

defendant which contains personal information, financial information, confidential source

information, or sealed information defined as follows:

               (a)      personal identifying information of any individual, including without

       limitation, any individual’s date of birth, social security number, address, telephone

       number, email address, driver’s license number, or professional license number

       (“Personal Information”) unless it belongs to the defendant;

               (b)      financial information of any individual or business, including without

       limitation, bank account numbers, credit or debit card numbers, account passwords,

       account names and contact information, account history, account balances, account

       statements, tax return information, or taxpayer identification numbers (“Financial

       Information”) unless it belongs to the defendant;

               (c)      information regarding the government’s confidential source(s) or source(s)

       of information, including criminal histories, arrest records and summaries of information

       provided to the government, and any information that establishes identity (“Confidential

       Source Information”); or

               (d)      the contents of any sealed documents, to include search warrant

       applications and their contents (e.g., affidavits, orders) and other court-ordered

       authorizations (e.g., pen registers, geolocation orders, tracking orders) (“Sealed

       Information”);

Unopposed Motion for Protective Order                                                       Page 2
          Case 3:20-cr-00506-HZ        Document 10       Filed 12/04/20      Page 3 of 3




unless the Personal Information, Financial Information, and Confidential Source Information

mentioned in each of these subparagraphs, has first been redacted from the discovery materials.

       The government further moves the Court to order that defendant’s counsel and defendant

neither share any discovery material produced by the government with others not involved in

case-related activities nor make any public disclosure of the same, without the government’s

express written permission, except that defense counsel may provide discovery materials to those

persons employed by defense counsel or those defense counsel deems necessary to assist counsel

for trial or other proceedings.

       These restrictions should not hinder defendant’s ability to prepare for trial and will

protect others from potential harassment or exposure to misuse of their personal and financial

information. Defense counsel is free to raise any issues regarding this protective order during the

course of this litigation should this order impact counsel’s representation of defendant.

       For the foregoing reasons, the government respectfully requests that the Court enter the

proposed Protective Order.

Dated: December 4, 2020                              Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     /s/ Geoffrey A. Barrow           .
                                                     GEOFFREY A. BARROW
                                                     Assistant United States Attorney




Unopposed Motion for Protective Order                                                           Page 3
